Citation Nr: 9905224	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The appellant had active duty for training from April 1978 to 
July 1978.  Other service from August 1979 to December 1979 
was determined by administrative decision to be under 
dishonorable conditions and thus a bar to most VA benefits.  
This latter period of service may not be considered in 
determining entitlement to the benefit sought on appeal.

The appellant filed a claim in December 1993 for service 
connection for PTSD.  This appeal arises from the July 1997 
rating decision from the Roanoke, Virginia Regional Office 
(RO) that denied the appellant's claim for service connection 
for PTSD.  A Notice of Disagreement was filed in July 1997 
and a Statement of the Case was issued in August 1997.  A 
substantive appeal was filed in August 1997 with a request 
for a hearing before a Member of the Board in Washington, DC. 

On June 10, 1998, a hearing was held in Washington, DC before 
Iris S. Sherman, who is a member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 1998).


FINDING OF FACT

The appellant's claim for service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The appellant has stated a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection for PTSD requires three (3) 
elements to be well grounded.  There must be competent 
evidence of a current disability (a medical diagnosis); 
medical or lay evidence of an in-service stressor; and 
medical evidence of a nexus (causal relationship) between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

In the instant case, there is evidence that the appellant has 
been diagnosed as having PTSD.  A June 1994 VA psychological 
assessment shows a diagnosis of PTSD based upon reported 
stressors from the appellant's service.  Thus, two (2) of the 
elements under Cohen have been satisfied. 

Finally, with regard to evidence of inservice stressors, the 
appellant describes several stressors that occurred while he 
was in basic training during his period of active service 
from April 1978 to July 1978.  He reported that during the 
fourth week of basic training, another soldier was killed by 
a grenade.  Between the second and third week of basic 
training, he witnessed another soldier after the soldier cut 
his wrists.  Moreover, he witnessed another soldier jump out 
of a third floor window.  The soldier was injured but able to 
crawl away after he landed.

Thus, as the appellant has alleged stressors which occurred 
in service, there is a diagnosis of PTSD, and he has 
submitted medical evidence of a nexus between service and the 
current PTSD, the Board finds that the appellant has 
presented a claim for service connection for PTSD that is 
well grounded.


ORDER

To the limited extent that the appellant's claim of 
entitlement to service connection for PTSD is well grounded, 
the appeal is granted.


REMAND

As the appellant's claim for service connection for PTSD has 
been found to be well grounded, the VA has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

As noted above, the appellant describes several stressors 
that occurred while he was in basic training during his 
period of active service from April 1978 to July 1978.  He 
reported that during the fourth week of basic training, 
another soldier was killed by a grenade.  Between the second 
and third week of basic training, he witnessed another 
soldier after the soldier cut his wrists.  Moreover, he 
witnessed another soldier jump out of a third floor window.  
The soldier was injured but able to crawl away after he 
landed.  

The appellant testified at the June 1998 Central Office 
hearing that his Unit was Delta 35 at Fort Dix, New Jersey.  
The appellant's service personnel records show that his 
military occupational specialty was a mechanic.  Awards and 
decorations received by the appellant include the Marksman 
M16.
 
The RO should provide the U.S. Armed Services Center for 
Research of Unit Records with all available stressor 
information.  It must then be determined whether any of the 
appellant's putative stressors, if corroborated, contributed 
to the appellant's current PTSD symptoms.

If it is determined that a stressor is verified, the 
appellant should then be afforded a thorough and 
contemporaneous VA psychiatric examination that takes into 
account the records of prior medical treatment.  In this 
regard, the record shows that the appellant indicated at the 
June 1998 Central Office hearing that he was presently seeing 
Dr. Desai of Salem, Virginia, Dr. William of Salem, Virginia 
and he was receiving treatment at the Salem, Virginia medical 
center for PTSD; all available records should be obtained.  

Additionally at a May 1996 RO hearing, the appellant 
indicated that he was receiving social security income.  The 
VA must obtain a copy of the Social Security Administration 
(SSA) decision granting benefits to the appellant and the 
medical records upon which it was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should review the file and 
prepare a summary of the appellant's 
claimed stressors.  This should include 
the stressors listed above, the 
approximate time periods of the alleged 
incidents and the unit to which the 
appellant was assigned at the time.  This 
information, along with the appellant's 
DD 214 form from his period of active 
duty for training beginning in April 1978 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 
22150, for verification of the 
appellant's putative stressors.  If this 
facility suggests additional avenues of 
research, this should be accomplished.  

2.  The administrative decision and any 
underlying medical records pertaining to 
the appellant's award of Social Security 
benefits should be obtained from the 
Social Security Administration.

3.  If it is determined that the 
appellant was exposed to a stressor in 
service, the RO should accomplish the 
following:

5. If the veteran provides information 
concerning stressors which are verified, 
he should be afforded a VA psychiatric 
examination to determine if he has PTSD 
under the criteria in DSM IV. The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review. All appropriate testing should be 
performed in connection with this 
examination in order to fully evaluate 
the veteran's condition. The examiner 
should describe her/his findings in 
detail and provide a complete rationale 
for all opinions offered. If PTSD is 
identified, the precipitating stressor(s) 
should be fully described. The physician 
should note whether any of the claimed 
in-service stressors, singly or taken 
together, are linked to the veteran's 
current symptomatology. The examiner 
should provide a thorough explanation for 
the conclusions reached. The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.
b.  Afford the appellant a current 
VA psychiatric examination.  In so 
doing, the examiner should be 
furnished a list of the verified 
stressors.  It is imperative that 
the examiner review the claims 
folder prior to the examination, and 
that all indicated psychological 
testing is undertaken.  The 
psychiatrist should then render an 
opinion as to whether the appellant 
currently suffers from PTSD.  It 
should also be noted whether a 
current diagnosis of PTSD is linked 
to a specific corroborated stressor 
event experienced while in service 
pursuant to the diagnostic criteria 
set forth in Diagnostic And 
Statistical Manual of Mental 
Disorders (DSM-IV).  If a diagnosis 
of PTSD is rendered, the examiner 
should specify the stressor(s) upon 
which the diagnosis is based, 
discuss the etiology of the 
appellant's PTSD, and provide all 
factors upon which the diagnosis was 
made.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  The appellant and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

